UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-4111


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

ADRIAN   LAMONT   KEARNEY,   a/k/a   Adrian   Carlton   White,   a/k/a
A.D.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:10-cr-00041-BR-1)


Submitted:   September 11, 2012            Decided:     September 26, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jude Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrian             Lamont    Kearney      appeals         his    convictions       of

distributing at least five grams of cocaine base and possessing

with intent to distribute at least fifty grams of cocaine base,

in    violation          of       21   U.S.C.   § 841        (2006),     and    his   eighty-four

month sentence.                   Counsel for Kearney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there    are        no    meritorious           issues        on   appeal      but    questioning

whether Kearney’s Guidelines range was correctly calculated and

whether trial counsel was ineffective.                             Kearney was notified of

his right to file a pro se supplemental brief but has not done

so.    The Government has declined to file a brief.                              We affirm.

               Because Kearney did not move to withdraw his guilty

plea, the Fed. R. Crim. P. 11 plea colloquy is reviewed for

plain error.             United States v. Martinez, 277 F.3d 517 (4th Cir.

2002).         After          a    complete     review       of    the   record       pursuant    to

Anders,        we     conclude          that     the    district         court       substantially

complied with Fed. R. Crim. P. 11 and thus did not plainly err

in    accepting          Kearney’s         plea.        We    therefore        affirm    Kearney’s

convictions.

               We        review         Kearney’s       sentence         for     reasonableness,

applying       the       abuse-of-discretion                 standard.         Gall     v.    United

States, 552 U.S. 38, 51 (2007).                         This requires consideration of

both     the        procedural          and     substantive         reasonableness           of   the

                                                    2
sentence.       Id.; United States v. Lynn, 592 F.3d 572, 575 (4th

Cir.    2010).         After    determining         whether        the   district         court

correctly    calculated         the     advisory       Guidelines        range,      we    must

determine whether the court considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed the arguments presented by the parties,

and sufficiently explained the selected sentence.                                 Lynn, 592

F.3d at 575-76; United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).       If the sentence is free of significant procedural

error, we review the substantive reasonableness of the sentence.

Lynn, 592 F.3d at 575; United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).

            We        first     conclude          that       Kearney’s     sentence            is

procedurally          reasonable.             Kearney         received     a      two-level

enhancement      in    his     offense    level        for    obstruction       of    justice

under U.S. Sentencing Guidelines Manual § 3C1.1 (2010).                                    That

provision describes that when a defendant willfully obstructed

or impeded the administration of justice “with respect to the

investigation,”        his     offense    level        shall    be    increased       by    two

levels.         This    provision       applies        when    a     defendant       destroys

evidence    during      an     arrest    if    that      destruction       amounts        to    a

material hindrance.            USSG § 3C1.1 cmt. n.4.                 The threshold for

“materiality” under the Guidelines is low.                             United States v.

Gormley, 201 F.3d 290, 984 (4th Cir. 2000).                          Because Kearney did

not    object    to    the     enhancement        at     sentencing,      his     claim        is

                                              3
reviewed       for    plain          error.      Lynn,       592    F.3d    at    576-77.          We

conclude that the district court did not plainly err in imposing

the   obstruction          enhancement.               We    further       conclude         that    the

district       court’s          calculation       of       Kearney’s        criminal         history

category was likewise not plain error.                             Additionally, Kearney’s

within-Guidelines sentence is substantively reasonable.                                       United

States v. Powell, 650 F.3d 388, 395 (4th Cir.), cert. denied,

132   S.   Ct.       350       (2011)    (this    court       presumes      that       a    sentence

within     a   properly-calculated               Guidelines         range    is    reasonable).

We thus affirm Kearney’s sentence.

               To    the       extent    Kearney       seeks       to   raise     the      issue   of

ineffective          assistance         of    counsel,        he    has     not    conclusively

demonstrated          such       ineffectiveness.              The      claim     is       thus    not

cognizable on direct appeal.                     United States v. Baldovinos, 434

F.3d 233, 239 (4th Cir. 2006); see also United States v. King,

119 F.3d 290, 295 (4th Cir. 1997) (“[I]t is well settled that a

claim of ineffective assistance should be raised in a 28 U.S.C.

§ 2255     motion         in    the     district       court       rather    than       on   direct

appeal,        unless          the     record     conclusively            shows     ineffective

assistance.”) (internal quotation marks omitted).

               Accordingly, we affirm.                  In accordance with Anders, we

have reviewed the entire record in this case and have found no

meritorious issues for appeal.                         We therefore affirm Kearney’s

convictions         and    sentence.            This       court    requires      that       counsel

                                                  4
inform Kearney, in writing, of the right to petition the Supreme

Court    of   the   United    States   for    further      review.         If   Kearney

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                       Counsel’s

motion must state that a copy thereof was served on Kearney.

              We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented      in     the    materials

before    the   court   and    argument      would   not    aid    the     decisional

process.

                                                                                AFFIRMED




                                        5